98 Mich. App. 507 (1980)
296 N.W.2d 292
NORTHLAND INSURANCE COMPANY
v.
SNY
Docket No. 45174.
Michigan Court of Appeals.
Decided July 2, 1980.
Smith & Brooker, P.C. (by Thomas A. Connolly), for plaintiff.
LeFevre, Swartz & Wilson, for defendant.
Before: BASHARA, P.J., and M.J. KELLY and D.R. FREEMAN,[*] JJ.
M.J. KELLY, J.
Plaintiff filed suit seeking a declaratory judgment that defendant had waived the right to arbitrate his claim for uninsured motorist benefits under an insurance policy with plaintiff due to unreasonable delay in notifying plaintiff of the accident out of which defendant's claim arose. A Saginaw County circuit judge granted defendant's motion for summary judgment and, under GCR 1963, 769.2(2), ordered the parties to proceed to arbitration. Plaintiff appeals.
Plaintiff argues that the circuit court should have determined whether the defendant's conduct operated as a waiver of his right to arbitrate his claim, rather than leaving the resolution of that question to the arbitrator. We disagree. GCR 1963, 769.2(4) provides that an order for arbitration shall not be refused on the ground that the claim lacks merit. Thus plaintiff's claim that defendant has waived the right to arbitration must be resolved at arbitration and not by the court. Public policy favors arbitration and arbitration clauses are liberally construed with all doubts in favor of arbitration. Campbell v Community Service Ins Co, 73 Mich. App. 416; 251 NW2d 609 (1977).
The true dispute between the parties is whether defendant's conduct will operate to bar recovery of uninsured motorist benefits from plaintiff. Under the three-part test used by this Court to test the *509 arbitrability of particular issues, we find that (1) there is an arbitration agreement contained in the contract between the parties; (2) the disputed issue is arguably within the arbitration clause; and (3) the dispute is not expressly exempted from arbitration by the terms of the contract. See Detroit Automobile Inter-Ins Exchange v Reck, 90 Mich. App. 286, 290; 282 NW2d 292 (1979), lv den 407 Mich. 870 (1979), Clinton Twp v Contrera, 92 Mich. App. 297; 284 NW2d 787 (1979). Thus, the dispute is arbitrable and the summary judgment was properly granted. See Lanzo Construction Co v Port Huron, 88 Mich. App. 443, 450; 276 NW2d 613 (1979), lv den 406 Mich. 999 (1979).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.